DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: See Interview summary from 03 November 2021. The amendments made by the applicant meet the limitations discussed in the interview summary and thereby overcome the previously presented rejections. There were no pieces of art found that provided lugs and teeth extending in perpendicular directions from each other, with either of the two extending from a radial surface of the structure. As described in the previous rejection, the lug and teeth systems provided previously extend in the same direction and mesh as such, so none of the prior art presented shows this perpendicular arrangement required. No other prior art provides this structure and there is no reason why it would have been obvious to modify the systems previously presented to provide this orientation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745                                                                                                                                                                                            	12/30/2021